DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks pertaining to the claim set
It is noted that the claim set submitted on 1/19/2022 has been amended from the claim set of 8/25/2021 which was not entered as discussed in the Notice of Non-Compliance. 

Claim Objections
Claims 5-7 are objected to because of the following informalities:  Amended claims 5-7 are directed to a conductive contact having “legs”. In the Applicant’s reply, Applicant elected the T-shaped embodiment. A T-shaped embodiment has only one leg, thus these claims and not entered and will not be examined.  Appropriate correction is required.

Claim 7, line 6-7, “the” is repeated and one instance should be removed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-conductive adhesive layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Claim 1 recites a non-conductive adhesive layer that completely seals the trench. This appears to be indefinite, as Examiner is not sure what figure depicts this limitation and what reference number corresponds to this feature. It is noted, Examiner has tried to determine which reference numbers correspond to the particular structural elements, however it appears there is inconsistency with the terminology used in the specification and the instant claims. Applicant is encouraged to provide the reference numbers which correspond to the structural features as claimed to clarify these limitations in view of the specification and figures.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In particular, claim 1 recites, “A non-conductive adhesive layer between the conductive contact and the electrically insulating layers on the sides of the trench”. Examiner has reviewed the specification and the drawings submitted on 06/18/2019, and is unable to find support for this limitation in addition to is unable to determine if these limitations correspond to the T-shaped embodiment (elected embodiment). While this feature is supported for the Pi shaped, it does not have support for the T-shaped conductive contact.
Applicant is encouraged to provide the specific embodiment that define these features along with where in the specification these features are described in order for the Examiner to further understand the structure as recited.
Claims 2-11 are rejected for dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
. Claim 1 is unclear as the term “device materials” is not defined by the claim, the specification does not provide ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For compact prosecution purposes, Examiner has interpreted device materials to mean “active materials and electrolyte”. If Applicant disagrees with this interpretation, Applicant may provide what is meant by device materials and amend the claim language accordingly as may be supported in the instant specification.
Claims 2-11 are rejected for dependency.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729